Title: Charles Adams to John Adams, 18 April 1796
From: Adams, Charles
To: Adams, John


          
            My dear Sir
            New York April 18th 1796
          
          Mr Van Persyn the bearer of this; is a Dutch gentleman the brother in law of Mr Jean Luzac by whom he has been recommended to me He proposes to settle in this Country and to lay out his Capital in a farm Mr Luzac and my brother Thomas have requested my advice and assistance for him. He has also letters for you.
          We are exceedingly anxious to know what will be the result of the disposition of The House of Representatives Our Merchants are alarmed at the present appearances business is at a stand There are to be meetings this evening of the Merchants and underwriters to consult for the Common good. Flour fell on Saturday from twenty five to twenty shillings such are the blessed effects of Southern dishonesty. What would be the consequence should The Representatives refuse to appropriate? An idea is entertained by some people here that The treaty may be carried into effect by individual subscription I beleive that idea is falacious Nor do I see how the difficulty is to be surmounted. Our Legislature adjourned last week to meet again in November to Chuse Electors and I dare say

everything will go on smoothly. The last session has been remarkably harmonious and the majority will be greater the next election.
          My last accounts from My brothers are not later than the 30th of December they were then in good health.
          I am Sir your affectionate son
          
            Chas Adams
          
        